Case 1:19-cv-03139-JPH-MPB Document 55 Filed 03/31/21 Page 1 of 18 PageID #: 1053




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

  JIAYI GENG,                          )
                                       )
                    Plaintiff,         )
                                       )
                 v.                    )            No. 1:19-cv-03139-JPH-MPB
                                       )
  THOMAS W. HARKER Acting Secretary of )
  the Navy, 1                          )
                                       )
                    Defendant.         )

      ORDER GRANTING DEFENDANT'S MOTION FOR SUMMARY JUDGMENT

        Jiayi Geng was suspended from her job with the Navy and was not

  admitted into a combat-support deployment program. She then brought this

  lawsuit pro se alleging that she was discriminated and retaliated against and

  was subjected to a hostile work environment. See dkt. 1; dkt. 33. Defendant

  has filed a motion for summary judgment. Dkt. 45. For the reasons below,

  that motion is GRANTED.

                                         I.
                               Facts and Background

        Because Defendant has moved for summary judgment under Rule 56(a),

  the Court views and recites the evidence "in the light most favorable to the non-

  moving party and draw[s] all reasonable inferences in that party's favor."

  Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009) (citation omitted).




  1Acting Secretary of the Navy Thomas W. Harker has been substituted for Secretary of
  the Navy Richard V. Spencer. Fed. R. Civ. P. 25(d) ("The officer's successor is
  automatically substituted as a party.").
                                           1
Case 1:19-cv-03139-JPH-MPB Document 55 Filed 03/31/21 Page 2 of 18 PageID #: 1054




        A. Ms. Geng's employment and disciplinary history

        The Navy hired Ms. Geng, a native of China, in 2010 as an engineer

  working primarily for the Expeditionary Electro-Optics Branch (abbreviated

  "JXQR") at Crane Naval Service Warfare Center in Crane, Indiana. Dkt. 45-1 at

  9–10, 12, 16 (Geng Dep.); see dkt. 45-8 at 1. In that role, she acted as liaison

  for defense contractors, drafting and updating technical specifications for

  electro-optics equipment. Dkt. 45-1 at 12, 21, 115–16 (Geng Dep.). Ms. Geng

  has an MBA and a graduate degree in electrical and computer engineering. Id.

  at 9–10.

        During her employment, Ms. Geng was required to follow the Navy's

  Timekeeping, Payroll, and Labor Distribution Policy and Procedures

  ("Timekeeping Policy"). Id. at 42, 45; dkt. 45-3. The Timekeeping Policy

  required Ms. Geng to electronically record her time. Dkt. 45-3 at 5. She was

  also subject to the Navy's disciplinary procedures. Dkt. 45-1 at 22 (Geng

  Dep.); dkt. 45-4.

        In December 2012, Ms. Geng went to a Christmas lunch organized by

  Shawn Graber, a program manager for the Navy. Dkt. 45-1 at 23–26, 175

  (Geng Dep.). Ms. Geng waited for Mr. Graber to talk to her, but he didn't talk

  to her or look at her. Id. at 175–76. Ms. Geng found this condescending and

  believed that Mr. Graber was biased against her because of her race. Id. at

  174–75, 177.

        In 2014, Mr. Graber became the JXQR branch manager—Ms. Geng's

  immediate supervisor. Id. at 26–27, 38. In May 2015, Ms. Geng came to work

                                          2
Case 1:19-cv-03139-JPH-MPB Document 55 Filed 03/31/21 Page 3 of 18 PageID #: 1055




  late, and Mr. Graber reminded her to file leave requests in advance. Dkt. 45-5.

  That July, he sent her the Timekeeping Policy and reminded her to "be[ ] at

  work during core hours or request[ ] the appropriate leave." Dkt. 45-6. The

  next month, in August 2015, he noted a discrepancy between her clock-in/out

  times and her timesheet and reminded her that the time she logs "must match

  what you actually worked." Dkt. 45-6. He added that "this is the 3rd

  discussion we've had on Timekeeping Policy and I want it to be our last." Id.

  In September 2015, Mr. Graber issued Ms. Geng a letter of reprimand after she

  slept in her car while on duty twice in August 2015. Dkt. 45-8. Ms. Geng did

  not deny sleeping either time. Id.; dkt. 45-1 at 46–47 (Geng Dep.).

        In January 2017, Ms. Geng was stopped for speeding at Crane and was

  required to complete a driving improvement program. Id. at 48–49. She told

  Mr. Graber that she graduated the program, and he responded, "Hopefully they

  covered parking as well in your training yesterday. :)" with a picture of her car

  parked crookedly at Crane. Id. at 50–51; dkt. 45-9. Ms. Geng interpreted Mr.

  Graber's email as an "ethnic joke" "relying on a stereotype that Asians are poor

  drivers." Dkt. 45-1 at 51–52 (Geng Dep.).

        B. Three-day suspension and Ms. Geng's related complaint

        On June 1, 2017, Ms. Geng got to work shortly before 10:30 a.m., but

  recorded on her timesheet that she arrived at 8:30 a.m. Dkt. 45-1 at 57, 64

  (Geng Dep.); dkt. 45-10. She then "insisted" to Mr. Graber that she was at her

  desk at 8:30 a.m. Dkt. 45-10 at 1. Mr. Graber proposed a three-day

  suspension to the Division Manager, Nova Carden, id., and Ms. Geng

                                          3
Case 1:19-cv-03139-JPH-MPB Document 55 Filed 03/31/21 Page 4 of 18 PageID #: 1056




  responded that she was at work at 8:30 a.m. on June 1, dkt. 45-11 at 1; dkt.

  45-12. Ms. Carden imposed the three-day suspension, concluding that Ms.

  Geng inaccurately reported her time and then continued to falsely claim that

  she had been at work. Dkt. 45-13.

        In September 2017, Ms. Geng filed a formal complaint alleging that her

  suspension was the result of discrimination and that she had been

  discriminated against many other times beginning in early 2013. Dkt. 45-14.

  During the Equal Employment Opportunity Commission ("EEOC")

  investigation, Ms. Geng admitted that she had arrived at about 10:30 a.m. on

  June 1, 2017. Dkt. 45-17 at 17. The EEOC's administrative judge entered

  judgment against Ms. Geng in January 2020, concluding that she had not

  shown that she was discriminated against. Id. at 1, 13.

        C. Fourteen-day suspension and Ms. Geng's related complaint

        In July 2017, Mr. Graber emailed Ms. Geng about two status updates

  she had sent him about her work progress. Dkt. 45-24. He "reiterate[d] that if

  you are encountering obstacles that are preventing you from being productive

  then you need to let me know so that we can address them as it is your

  responsibility to let me know if you cannot complete your tasks in a reasonable

  time." Id. Mr. Graber then included "[b]e focused on completing assigned

  tasking in a timely manner" as an opportunity for improvement on Ms. Geng's

  November 2017 evaluation. Dkt. 45-25.

        In March 2018, Mr. Graber asked Ms. Geng to begin using a "Task

  Tracker" to minimize having too many hours charged to her projects and to

                                         4
Case 1:19-cv-03139-JPH-MPB Document 55 Filed 03/31/21 Page 5 of 18 PageID #: 1057




  help her prioritize her work. Dkt. 45-27; see dkt. 45-26 at 3. The "Task

  Tracker" identified the tasks Ms. Geng was responsible for, how many hours

  were authorized for each task, and how many hours she actually charged. Dkt.

  45-28. In April 2018, after Ms. Geng spent seven hours in a week on

  "overhead" time for emails, breaks, and personal development, Mr. Graber told

  her that he felt that the time "may be excessive." Dkt. 45-29. And in May

  2018, he told her that it was "unacceptable" that she was spending more than

  twice the employee-average amount of time updating documents, but still was

  not completing them. Dkt. 45-33.

        On June 26, 2018, Mr. Graber proposed a fourteen-day suspension for

  inattention to duty, alleging that from April 2 to May 25, 2018, Ms. Geng spent

  213.3 hours on tasks that had 112 hours allocated to them. Dkt. 45-36. After

  Ms. Geng responded, dkt. 45-37, Ms. Carden concluded that Ms. Geng was

  inattentive to duty and imposed the fourteen-day suspension, dkt. 45-38.

        On September 27, 2018, Ms. Geng filed a formal complaint alleging that

  she was suspended based on her race, national origin, color, and gender, and

  in retaliation for previous EEO complaints. Dkt. 45-39.

        D. The Mobile Technology & Repair Complex program and Ms.
           Geng's related EEO complaint

        The Mobile Technology & Repair Complex ("MTRC") program provides

  engineers and scientists with six-month deployments to "combat service

  support locations." Dkt. 45-19. Ms. Geng applied to the program "[m]aybe

  four" times, beginning in "2015 or maybe even earlier." Dkt. 45-1 at 76 (Geng



                                         5
Case 1:19-cv-03139-JPH-MPB Document 55 Filed 03/31/21 Page 6 of 18 PageID #: 1058




  Dep.). Ms. Geng was interviewed for the program the first time, but not after

  that. Id. at 88–91.

        In August 2017, Ms. Geng attended a "Women of the MTRC" event

  designed to encourage women to apply for deployment opportunities. Id. at 92–

  93. At the event, she asked questions that employees believed were related to

  military operations. Dkt. 54-4 at 2–3; see dkt. 45-22. That prompted an NCIS

  Officer to contact her. Dkt. 54-4 at 2. That October, Ms. Geng received an

  email inviting employees to volunteer for the MTRC program, dkt. 45-19, but

  she did not officially apply, dkt. 45-20 at 2. In November 2017, however, she

  filed a formal complaint alleging that she was denied acceptance to the MTRC

  program because of her race and sex. Dkt. 45-18. On February 14, 2019, the

  Navy's Office of Equal Employment Opportunity issued its final decision

  concluding that she was not discriminated against. Dkt. 45-23.

        E. Procedural history

        Ms. Geng brought this action in July 2019. Dkt. 1. She alleges that (1)

  her fourteen-day suspension was based on discrimination and retaliation, (2)

  her interest in the MTRC program in August 2017 was not responded to

  because of discrimination and retaliation, and (3) she was subjected to a

  hostile work environment. Dkt. 33 (amended complaint). Defendant has

  moved for summary judgment. Dkt. 45.

                                        II.
                                  Applicable Law

        Summary judgment shall be granted "if the movant shows that there is

  no genuine dispute as to any material fact and the movant is entitled to
                                         6
Case 1:19-cv-03139-JPH-MPB Document 55 Filed 03/31/21 Page 7 of 18 PageID #: 1059




  judgment as a matter of law." Fed. R. Civ. P. 56(a). The moving party must

  inform the court "of the basis for its motion" and specify evidence

  demonstrating "the absence of a genuine issue of material fact." Celotex Corp.

  v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets this

  burden, the nonmoving party must "go beyond the pleadings" and identify

  "specific facts showing that there is a genuine issue for trial." Id. at 324.

        In ruling on a motion for summary judgment, the Court views the

  evidence "in the light most favorable to the non-moving party and draw[s] all

  reasonable inferences in that party's favor." Zerante, 555 F.3d at 584 (citation

  omitted).

                                         III.
                                       Analysis

        A. Claims Related to Ms. Geng's Fourteen-Day Suspension

        Ms. Geng alleges that her fourteen-day suspension was the result of

  discrimination and retaliation. Dkt. 33.

              1. Discrimination

        "Title VII prohibits federal employers from discriminating against federal

  employees" based on their sex, race, color, or national origin. Khowaja v.

  Sessions, 893 F.3d 1010, 1014 (7th Cir. 2018) (citing 42 U.S.C. § 2000e-16).

  At this summary judgment stage, "all evidence . . . must be evaluated as a

  whole" and "[t]he legal standard . . . is simply whether the evidence would

  permit a reasonable factfinder to conclude that the . . . proscribed factor




                                           7
Case 1:19-cv-03139-JPH-MPB Document 55 Filed 03/31/21 Page 8 of 18 PageID #: 1060




  caused the [adverse action]." Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765

  (7th Cir. 2016).

        Defendant argues that the designated evidence shows that Ms. Geng's

  fourteen-day suspension "was legitimate and non-discriminatory" because it

  was based on performance concerns. Dkt. 48 at 24. Ms. Geng responds that

  she was meeting the Navy's expectations and that other employees were not

  monitored in the same way she was. Dkt. 51 at 14–15. "The proper inquiry"

  for whether Ms. Geng met the Navy's expectations evaluates her "job

  performance through the eyes of her supervisor at the time." Khungar v.

  Access Cmty. Health Network, 985 F.3d 565, 574 (7th Cir. 2021).

        Defendant has designated evidence that Ms. Geng was not meeting

  expectations. Her November 2017 evaluation asked her to improve "completing

  assigned tasking in a timely manner." Dkt. 45-25. Mr. Graber also

  consistently counseled Ms. Geng about her lack of productivity. See dkt. 45-

  24; dkt. 45-25; dkt. 45-27; dkt. 45-29; dkt. 45-33. He eventually required her

  to log her projects and hours in a "Task Tracker," which revealed that Ms. Geng

  was spending substantial "overhead" time on emails, breaks, and personal

  development, dkt. 45-29, and spent substantially more than the allotted time

  to complete her assignments, dkt. 45-33; dkt. 45-36. Indeed, when Mr. Graber

  proposed the fourteen-day suspension for "inattention to duty," he explained

  that Ms. Geng "spent a significant amount of time on items that were not

  related to [her] assigned work and . . . charged more than what was reasonably




                                         8
Case 1:19-cv-03139-JPH-MPB Document 55 Filed 03/31/21 Page 9 of 18 PageID #: 1061




  required to complete these tasks." Dkt. 45-36 at 1. Ms. Carden agreed when

  she approved the suspension. Dkt. 45-38 at 4.

        Ms. Geng responds that Mr. Graber rated her "Acceptable" on a 2018

  evaluation and that his claims about her allotted hours "did not match the

  number of hours" actually allowed on the Task Tracker. Dkt. 51 at 5, 8, 14.

  But despite rating her "Acceptable," the 2018 evaluation again asked her to

  improve "completing assigned tasking in a timely manner." Dkt. 54-9 at 2–3.

  And even if the Task Tracker allotted Ms. Geng more hours than Mr. Graber

  calculated, see dkt. 54-2, she does not dispute that she substantially exceeded

  her allotted time for her tasks. See dkt. 51 at 14; dkt. 54 at 4. The designated

  evidence—"testimony . . . supported by documentary evidence"—therefore

  points to a suspension for poor performance that did not improve after several

  warnings. Khungar, 985 F.3d at 574–75.

        Ms. Geng also has not shown that any similarly situated coworkers

  received better treatment. She argues that four coworkers had performance,

  productivity, or attendance concerns yet were not disciplined or required to use

  a Task Tracker. Dkt. 51 at 10, 15–16. But Ms. Geng bears the burden to show

  that a coworker is similarly situated, see Lauth v. Covance, Inc., 863 F.3d 708,

  716 (7th Cir. 2017), and she has designated evidence about the work

  performance of only Kate Hawkins, dkt. 54 at 6. 2 That designated evidence,



  2 Ms. Geng suggests that she would elicit additional evidence at trial, dkt. 51 at 10,

  14–15, but Defendant's motion for summary judgment required Ms. Geng to "put [her]
  evidentiary cards on the table." Sommerfield v. City of Chicago, 863 F.3d 645, 649 (7th
  Cir. 2017) ("Summary judgment is not a time to be coy.").
                                            9
Case 1:19-cv-03139-JPH-MPB Document 55 Filed 03/31/21 Page 10 of 18 PageID #: 1062




  however, merely implies that Ms. Hawkins struggled with attendance, says that

  her "performance in supporting [a] project was subpar," and notes that she

  initially "fail[ed] to correct" the issues that Mr. Graber identified. Dkt. 54-5 at

  18. The record therefore lacks "critical details" about Ms. Hawkins—it gives no

  "specifics of [the] alleged performance issues." Rozumalski v. W.F. Baird &

  Assocs., Ltd., 937 F.3d 919, 927 (7th Cir. 2019); see id. With only that vague

  evidence, Ms. Geng "cannot avoid a finding that the record lacks enough

  evidence to permit a jury to find in her favor." Rozumalski, 937 F.3d at 927.

        Moreover, while the designated evidence shows that Ms. Hawkins faced

  initial discipline—her telework agreement was cancelled, and she was required

  to document leave and have her ongoing work performance assessed—it does

  not show that Ms. Hawkins failed to respond to those steps or required further

  discipline. See id. Ms. Geng, by contrast, was suspended only after lesser

  measures did not resolve Mr. Graber's concerns about her performance. See

  Khowaja, 893 F.3d at 1016; Lauth, 863 F.3d at 716 (holding that the plaintiff

  was "unable to demonstrate" that he was similarly situated when he

  "continuously pushed back on and disagreed with his supervisor's

  assessments" while the proposed comparator "demonstrated a willingness to

  correct the problems"). Ms. Geng therefore has not shown that she and Ms.

  Hawkins are "similar enough to eliminate confounding variables . . . so as to

  isolate the critical independent variable" of discrimination. Abrego v. Wilkie,

  907 F.3d 1004, 1013 (7th Cir. 2018).




                                           10
Case 1:19-cv-03139-JPH-MPB Document 55 Filed 03/31/21 Page 11 of 18 PageID #: 1063




        Ms. Geng also has not designated evidence allowing a reasonable jury to

  find that a protected class—rather than documented performance concerns—

  was the real reason for her termination. See Sandefur v. Dart, 979 F.3d 1145,

  1155 (7th Cir. 2020). She argues that Mr. Graber was biased against her

  because of her race and sex because he chose not to talk to her at a lunch in

  December 2012, emailed her a picture he took of her car parked crookedly in

  January 2017, and "set up a trap" to catch her falsifying her timesheet in June

  2017. Dkt. 51 at 1–3. But that evidence does not point to a discriminatory

  motive "without reliance on speculation," so it cannot show a triable issue of

  fact. Langenback v. Wal-Mart Stores, 761 F.3d 792, 800 (7th Cir. 2014). The

  email, for example, was in response to Ms. Geng's email that she had

  completed a day-long driving improvement program and did not mention Ms.

  Geng's gender or race. Dkt. 45-9. Indeed, Ms. Geng admits that Mr. Graber

  never commented or joked about her race, color, or national origin. Dkt. 45-1

  at 53–54 (Geng Dep.); see Igasaki v. Ill. Dept. of Fin. & Prof. Reg., 988 F.3d 948,

  958–59, 961 (7th Cir. 2021) ("We reiterate that a speculative inference does not

  an employment discrimination case make.").

         In sum, "uncontroverted evidence" shows that Ms. Geng's work "was

  fraught with problems" and did not meet the Navy's legitimate expectations.

  Ferrill v. Oak Creek–Franklin Joint Sch. Dist., 860 F.3d 494, 500 (7th Cir. 2017).

  And despite Mr. Graber's efforts, Ms. Geng showed "persistent resistance to

  improving her performance, which was well documented." Id. at 501. Ms.

  Geng therefore has not designated evidence showing a triable issue of fact, and

                                          11
Case 1:19-cv-03139-JPH-MPB Document 55 Filed 03/31/21 Page 12 of 18 PageID #: 1064




  Defendant is granted summary judgment on this claim. 3 See Curtis v. Costco

  Wholesale Corp., 807 F.3d 215, 221 (7th Cir. 2015) ("Summary judgment for

  the employer is proper where the employer provides undisputed evidence that

  the adverse employment action is based upon the employee's poor job

  performance."); accord Igasaki, 988 F.3d at 958–59.

               2. Retaliation

        "Title VII prohibits an employer from retaliating against an employee for .

  . . participating in an investigation of an unlawful employment practice." Lewis

  v. Wilkie, 909 F.3d 858, 866 (7th Cir. 2018) (citing 42 U.S.C. § 2000e-3(a)). "To

  prevail on a Title VII retaliation claim, the plaintiff must prove that (1) [she]

  engaged in an activity protected by the statute; (2) [she] suffered an adverse

  employment action; and (3) there is a causal link between the protective

  activity and the adverse action." Id.

        Here, Ms. Geng's EEO complaints are protected activity. Id. Defendant

  argues that no designated evidence supports a causal link between that activity

  and the fourteen-day suspension because Ms. Geng's suspension was instead

  based on performance concerns. Dkt. 48 at 26–29. Ms. Geng responds that

  shortly after the protected activity, Mr. Graber retaliated against her by

  requiring her to complete the Task Tracker, which was then used to justify the

  fourteen-day suspension. Dkt. 51 at 15–16; dkt. 54 at 8.



  3 Ms. Geng does not argue that summary judgment is inappropriate under the

  McDonnell Douglas framework, see dkt. 51; dkt. 54, and that framework "is not
  particularly helpful" here because "the main issue is the plaintiff's job performance,"
  Khungar, 985 F.3d at 574.
                                             12
Case 1:19-cv-03139-JPH-MPB Document 55 Filed 03/31/21 Page 13 of 18 PageID #: 1065




        Ms. Geng's retaliation claim fails for the same reason as her

  discrimination claim—the evidence, viewed as a whole, shows performance

  concerns and "persistent resistance to improving," but not an improper motive.

  Ferrill, 860 F.3d at 501; see Curtis, 807 F.3d at 221. While Ms. Geng relies on

  timing, she admits that her fourteen-day suspension "was not proposed until

  approximately nine months" after her complaint, and that the task tracker was

  implemented two months before the suspension. Dkt. 51 at 15–16. That

  timing cannot support a triable issue of fact. See Castro v. Devry Univ., 786

  F.3d 559, 567–68 (7th Cir. 2015). And the Seventh Circuit has consistently

  upheld summary judgment on retaliation claims when the designated evidence

  shows that performance concerns—and not any improper motive—caused the

  employment action. Ferrill, 860 F.3d at 501; Swyear v. Fare Foods Corp., 911

  F.3d 874, 885 (7th Cir. 2018) (a retaliation claim without evidence of pretext or

  meeting legitimate expectations "is fatally deficient"); Boss v. Castro, 816 F.3d

  910, 919 (7th Cir. 2016) ("Perhaps most damningly, Boss' employers adduced

  evidence showing that he had failed to meet their legitimate expectations,

  thereby rebutting any presumption that their actions were taken in retaliation

  for Boss' EEOC case.").

        In short, there is no evidence supporting a causal connection between

  Ms. Geng's EEO complaints and her suspension or showing a retaliatory




                                          13
Case 1:19-cv-03139-JPH-MPB Document 55 Filed 03/31/21 Page 14 of 18 PageID #: 1066




  motive. Lewis, 909 F.3d at 871. 4 Defendant is therefore entitled to summary

  judgment on this claim.

         B. Claims Related to the MTRC Program

         Ms. Geng alleges that she suffered discrimination and retaliation related

  to the MTRC program. Dkt. 33.

               1. Discrimination

         As explained above, "Title VII prohibits federal employers from

  discriminating against federal employees" based on their sex. Khowaja, 893

  F.3d at 1014 (citing 42 U.S.C. § 2000e-16). At this summary judgment stage,

  "all evidence . . . must be evaluated as a whole" and "the legal standard is

  simply whether the evidence would permit a reasonable factfinder to conclude

  that the . . . proscribed factor caused the [adverse action]." Ortiz, 834 F.3d at

  765.

         Defendant argues that Ms. Geng cannot show any discrimination

  connected to the MTRC program. Dkt. 48 at 31. Ms. Geng contends that she

  was qualified for the program, dkt. 54 at 8–9, and that an employee

  commented on her "tenacity," which is evidence of sex and race discrimination,

  dkt. 51 at 18.

         The statement about "tenacity" that Ms. Geng relies was from one of the

  MTRC leaders at a mediation. Dkt. 45-1 at 91, 102–03 (Geng Dep.). Defendant

  argues that this statement is inadmissible under Federal Rule of Evidence 408


  4Because the designated evidence does not support a causal connection, the Court
  does not address Defendant's argument that Ms. Geng did not exhaust this claim as to
  one of her EEO complaints. See dkt. 48 at 27–28.
                                          14
Case 1:19-cv-03139-JPH-MPB Document 55 Filed 03/31/21 Page 15 of 18 PageID #: 1067




  because it was made during mediation. Dkt. 53 at 6–7; see id. at 103–04. 5

  Ms. Geng responds that the MTRC leader did not sign a "Mediation Consent

  form" so he does not count as a party and Rule 408 does not apply. Dkt. 54 at

  4–5; see dkt. 52-1. Rule 408, however, makes certain evidence inadmissible

  "on behalf of any party," regardless of whether the statement was made by a

  party. Fed. R. Evid. 408(a) (emphasis added). And Rule 408 sweeps broadly—

  "statements made in settlement negotiations are inadmissible to prove liability

  on the underlying claim." Wine & Canvas Dev., LLC v. Muylle, 868 F.3d 534,

  540 (7th Cir. 2017). Since Ms. Geng seeks to use the comment for that

  purpose, it is inadmissible. See id.

        Ms. Geng also has not shown that she was so qualified for the program

  that "there can be no dispute among reasonable persons of impartial judgment

  that [she] was clearly better qualified" than other applicants. Fischer v.

  Avanade, Inc., 519 F.3d 393, 404 (7th Cir. 2008). She argues that her

  education and international experience qualify her for the program, dkt. 54 at

  8–9, but she does not designate evidence about other applicants and admits

  that she "did not even know the majority of the people who got selected," dkt.

  51 at 18–19. With no triable issue of fact on this sex-discrimination claim, the

  Court "must respect the employer's unfettered discretion to choose among




  5The mediation appears to have been an effort to resolve Ms. Geng's EEO complaint
  about the MTRC program, see dkt. 45-1 at 33, 102 (Geng Dep.), but that does not
  affect Rule 408's application, See Alexander v. City of Evansville, In., 120 F.3d 723,
  727–28 (7th Cir. 1997) (evidence of defendant's separate settlements with non-plaintiff
  employees was not admissible under Rule 408 to prove plaintiffs' case).
                                            15
Case 1:19-cv-03139-JPH-MPB Document 55 Filed 03/31/21 Page 16 of 18 PageID #: 1068




  qualified candidates." Millbrook v. IBP, Inc., 280 F.3d 1169, 1181 (7th Cir.

  2002). 6

               2. Retaliation

        Defendant argues that Ms. Geng has not designated evidence of

  retaliation. Dkt. 48 at 32–35. Ms. Geng responds that she was retaliated

  against when an NCIS and an FBI officer contacted her. Dkt. 51 at 19.

        Even if Ms. Geng's allegations are true, she has not designated evidence

  that can show a triable issue of fact. Her retaliation claim requires an adverse

  action, and discussions and warnings do not rise to that level. See Crews v.

  City of Mt. Vernon, 567 F.3d 860, 869 (7th Cir. 2009) ("Requiring 'material'

  adversity is important . . . to discourage civil rights litigation over 'trivial

  harms.'"); Kersting v. Wal-Mart Stores, Inc., 250 F.3d 1109, 1118 (7th Cir.

  2001). Defendant is therefore entitled to summary judgment on this claim. 7

        C. Hostile Work Environment Claim

        "Title VII prohibits the creation of a hostile work environment" that is "so

  pervaded by discrimination that the terms and conditions of employment [are]

  altered." Vance v. Ball State Univ., 570 U.S. 421, 426–27 (2013). To survive

  summary judgment on this claim, Ms. Geng "must present evidence

  demonstrating (1) the work environment was both objectively and subjectively


  6The Court does not address Defendant's arguments that Ms. Geng has not shown an
  adverse employment action and cannot prevail because she did not apply for the
  program in October 2017. Dkt. 48 at 29–31.

  7The Court does not address Defendant's argument that these allegations are not
  cognizable under Title VII because they implicate national security. Dkt. 53 at 7–8,
  17.
                                            16
Case 1:19-cv-03139-JPH-MPB Document 55 Filed 03/31/21 Page 17 of 18 PageID #: 1069




  offensive; (2) the harassment was based on membership in a protected class or

  in retaliation for protected behavior; (3) the conduct was severe or pervasive;

  and (4) there is a basis for employer liability." Abrego, 907 F.3d at 1015.

        Defendant argues that Ms. Geng's feelings that she was harassed and

  allegations that she was closely monitored cannot satisfy the first element of a

  hostile work environment claim. Dkt. 48 at 25, 32–33. Ms. Geng responds

  that she had to frequently contact Mr. Graber about her workload, which was

  "torture" because of his "discrimination and harassment." Dkt. 51 at 11.

        Ms. Geng has not designated evidence that can show an "objectively and

  subjectively offensive" work environment. Abrego, 907 F.3d 1004. In Abrego,

  the plaintiff argued that "his supervisors were 'short tempered,' 'hostile,'

  unfairly critical, and disrespectful" and that "he was 'subjected to excessive

  monitoring.'" Id. at 1015. But those "conditions are not objectively offensive,

  severe, or pervasive," so they "do not create a 'workplace . . . permeated with

  discriminatory intimidation, ridicule, and insult." Id. Ms. Geng has not

  designated evidence rising even to that level, so Defendant is entitled to

  summary judgment on this claim. See id. at 1016; Boss, 816 F.3d at 920 ("Any

  notion of a race-based hostile environment can be quickly dispatched. The

  record contains not a single racially offensive remark, email, or other hint of

  racial animus."). 8


  8Ms. Geng also argues that she was subjected to a hostile work environment when an
  NCIS and an FBI officer contacted her about her interest in the MTRC program. Dkt.
  54 at 9. Ms. Geng does not explain how that event creates or is relevant to a
  "workplace . . . permeated with discriminatory intimidation, ridicule, and insult."
  Abrego, 907 F.3d at 1015.
                                          17
Case 1:19-cv-03139-JPH-MPB Document 55 Filed 03/31/21 Page 18 of 18 PageID #: 1070




                                       IV.
                                    Conclusion

        Defendant's motion for summary judgment is GRANTED. Dkt. [45].

  Final judgment will issue in a separate entry.

  SO ORDERED.

  Date: 3/31/2021




  Distribution:

  JIAYI GENG
  947 S. Baldwin Dr.
  Bloomington, IN 47401

  Jackson Taylor Kirklin
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  taylor.kirklin@usdoj.gov




                                         18
